Citation Nr: 0806929	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-07 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dysthymia and 
depression.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee disability, status post anterior 
cruciate ligament reconstruction.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral degenerative disc disease.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
July 1984 and from January 1989 to February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with either dysthymia or depression.

2.  From the date service connection was established, the 
veteran's service-connected right knee disability has been 
manifested by subjective complaints of constant aching pain 
and objective evidence of flexion limited to 120 degrees, no 
instability, no weakness, no fatigue, and no incoordination.

3.  From the date service connection was established, the 
veteran's service-connected lumbosacral degenerative disc 
disease has been manifested by subjective complaints of low 
back pain without radiation into the lower extremities, and 
objective evidence of no limitation of motion, no 
incapacitating episodes, and no neurological or sensory 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran does not have dysthymia or depression that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee disability, status post anterior 
cruciate ligament reconstruction, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256-5263 (2007).
  
3.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 3, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43 (as in effect from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

With respect to the veteran's claim for service connection 
for dysthymia and depression, VA has met all statutory and 
regulatory notice and duty to assist provisions.  Letters 
dated in March 2002 and March 2006 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The March 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini, 18 Vet. App. 
at 120-21.  In addition, the March 2006 letter advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's increased rating claims, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  A letter dated in December 2003 notified the veteran 
that in order to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that it had gotten worse.   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied because 
the Diagnostic Codes under which the claimant's right knee 
and lumbar spine disabilities are rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case issued in February 2004 provide the 
contents of the Diagnostic Codes discussed herein.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Codes in 
question.   

Although the veteran was not advised of the Diagnostic Codes 
or of how VA determines disability ratings prior to initial 
adjudication of the claims, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2007.  

The veteran's service medical records have been obtained.  
The veteran has not identified any VA or private medical 
treatment that VA could obtain on his behalf.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran was also accorded VA examinations in July 2002, 
March 2005, April 2005, June 2007, and July 2007. 38 C.F.R. § 
3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Although there is no question that the veteran was diagnosed 
and treated for dysthymia and depression while in the 
service, the current medical evidence is absent a diagnosis 
of either dysthymia or depression.  The Board notes that no 
psychiatric diagnosis was noted on Axis I at the July 2002 VA 
examination and that a social anxiety disorder was noted on 
Axis I at the April 2005 psychiatric examination.  Thus, the 
medical evidence fails to show that the veteran currently 
suffers from dysthymia or depression.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that either of these psychiatric disabilities exist and that 
they were caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
dysthymia and depression have not been established.  38 
C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for right knee disability, status post anterior cruciate 
ligament reconstruction and lumbosacral degenerative disc 
disease.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a.	Right Knee

The veteran's service-connected right knee disability has 
been assigned a 10 percent disability rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 
refers to rating other impairment of the knee and provides a 
10 percent evaluation for knee impairment with slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

At the July 2002 VA examination, the veteran complained of 
constant aching pain that he rated as an 8/10.  He denied 
weakness, swelling, or redness but noted that his knee 
remained stiff and that it got objectively hot in the joint.  
The veteran reported that the last time his knee buckled and 
gave out was one and one-half years prior.  On examination, 
the veteran's gait was unremarkable, no varus or valgus 
motion was demonstrated in neutral position or 30 degrees of 
flexion, anterior and posterior drawer signs and Lachmann's 
test were normal, and McMurrays test was negative.  Deep 
tendon reflexes were 2/4 throughout and bilaterally 
symmetrical.  Sensory modalities, pain, touch, temperature, 
vibration, and position were intact, and motor and sensory 
peripheral nerves were intact with normal function.  Range of 
motion exercises demonstrated flexion of the right knee to 
120 degrees and full extension to zero degrees.  X-rays 
showed tunneling and screws in the tibia and the femur 
consistent with a previous surgery for the anterior cruciate 
ligament but otherwise no bony abnormality.  The veteran was 
diagnosed with right knee trauma status post surgical repair 
of a torn anterior cruciate ligament.

At the March 2005 VA examination, the veteran complained of 
constant aching pain in the right knee that he rated as a 4-
5/10 at baseline and flare-ups at least once a week of 
increased pain that rated as a 10/10.  The veteran denied any 
weakness but stated that the knee remained stiff.  The 
veteran also reported that his knee formerly gave out and 
buckled but that it had not done so for many years.  The 
veteran denied a history of locking and fatigue with lack of 
endurance.  The examiner noted that there were no episodes of 
recurrent subluxation.

On examination, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding movement.  The 
veteran's gait was unremarkable and there was no functional 
limitation on standing or walking.  There were no 
constitutional signs consistent with inflammatory arthritis.  
Range of motion testing demonstrated flexion to 130 degrees 
and full extension to zero degrees.  There was no varus or 
valgus motion in neutral position or in 30 degrees of 
flexion.  McMurray's test was negative.  X-ray of the right 
knee showed status post right knee anterior cruciate ligament 
repair but no other abnormalities were seen.

At the June 2007 VA examination, the veteran complained of 
constant aching pain in the anterior knee region and giving 
way of the knee joint on one occasion.  On examination, the 
veteran's right knee revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  
Range of motion exercises demonstrated flexion to 135 degrees 
without pain and full extension to zero degrees.  The right 
knee was noted to be stable with no anterior or posterior 
laxity, no varus or valgus laxity, and McMurray's test was 
negative.  X-ray of the right knee in June 2007 revealed no 
change in comparison to the March 2005 x-ray of the right 
knee.  

Thus, as there is no objective evidence of recurrent 
subluxation or lateral instability, a disability rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

At its worst, physical examination of the right knee 
demonstrated full extension and flexion from zero to 120 
degrees.  Thus, a separate compensable rating is not 
warranted under either Diagnostic Code 5260 or 5261.  In 
addition, a separate compensable rating is also not warranted 
under Diagnostic Code 5003 as there is no x-ray evidence of 
arthritis.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca, 8 Vet. App. at 202.  As noted above, the 
veteran has demonstrated some mild limitation of flexion in 
his right knee and has complained on constant aching pain.  
On VA examinations discussed above, there was no objective 
evidence of painful motion or functional limitation due to 
pain.  

Thus, as there is no objective evidence of functional loss of 
motion to 30 degrees of flexion or 15 degrees of extension, 
the Board finds that any functional impairment due to pain is 
adequately compensated by the 10 percent ratings currently 
assigned for the right knee. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, Diagnostic Code 5258 
requires dislocated semilunar cartilage, Diagnostic Code 5262 
requires impairment of the tibia and fibula, and Diagnostic 
Code 5263 requires genu recurvatum, all clearly not present 
in this case.

The Board is also aware that separate disability evaluations 
are available for scars (other than on the head, face, or 
neck) exceeding 6 square inches that are deep or cause 
limited motion, scars exceeding 144 square inches that are 
superficial and do not cause limited motion, scars that are 
superficial and unstable, and scars that are superficial and 
painful on examination; or scars that cause any limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).  

In the present case, the veteran has a surgical scar on the 
right anterior knee.  

At the July 2002 VA examination, the examiner noted a 10-cm 
surgical scar on the right anterior knee that was nontender 
and nonadherent.  At the March 2005 VA examination, the 
examiner noted a 9-cm scar in the right anterior knee.  At 
the June 2007 VA examination, the examiner noted that there 
was a vertical scar over the right patella that was 3 inches 
in length by one-quarter inch in width.  The scar was noted 
to be superficial and uncomplicated, flesh-colored, 
nontender, without keloid formation, skin breakdown, 
ulceration, and no adherence to underlying structures.  

As the veteran's scar is less than 144 square inches, is not 
deep, is nontender, is not unstable, and does not cause 
limitation of motion, a separate 10 percent rating is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2007).  

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's current right knee 
disability does not suggest that he has sufficient symptoms 
so as to warrant an evaluation in excess of 10 percent.

b.	Lumbosacral Degenerative Disc Disease

At the time service connection for lumbosacral degenerative 
disc disease was granted in the September 2002 rating 
decision, a 10 percent initial rating was assigned under 
Diagnostic Code 5293, for mild symptoms of intervertebral 
disc syndrome (IDS).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 23, 2002, VA revised the criteria for 
evaluating IDS.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Effective September 26, 2003, VA further revised the criteria 
for the evaluation of diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while an appeal is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC. 3-
2000 (April 10, 2000).

Prior to the regulatory revisions pursuant to Diagnostic Code 
5293, mild IDS warranted a 10 percent evaluation; moderate 
IDS with recurring attacks warranted a 20 percent evaluation; 
severe IDS with recurring attacks and with intermittent 
relief warranted a 40 percent evaluation; and pronounced IDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warranted a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, 
IDS (preoperatively or postoperatively) was evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, IDS with incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months, a 10 percent evaluation is warranted; IDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent evaluation is warranted; IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted; IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note 1.  

The second revision to the diagnostic criteria for spinal 
disabilities was effective September 26, 2003.  At that time, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237, spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and IDS under Diagnostic Code 
5243.  These subsequent changes are noted below.  

Prior to the regulatory changes in September 2003, Diagnostic 
Code 5295, for lumbosacral strain, provided as follows: 
lumbosacral strain with characteristic pain on motion, 
warranted a 10 percent evaluation; with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, warranted a 20 percent 
evaluation; and severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion warranted a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  

Additionally, prior to the regulatory changes, limitation of 
motion of the lumbosacral spine was rated under Diagnostic 
Code 5292.  Under this Code, a 10 percent rating was assigned 
for slight limitation of motion, a 20 percent rating was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

A 40 percent rating represented the maximum schedular rating 
under both Diagnostic Codes 5292 and 5295.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  

Subsequent to the regulatory changes, disabilities of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which provides the following:  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine	warrants a 100 
percent rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

At the July 2002 VA examination, the veteran complained of 
severe non-radiating back pain rated as 8/10 associated with 
flare-ups of his right knee pain.  The veteran denied 
weakness, fatigue, and lack of endurance.  Physical 
examination demonstrated that his gait was unremarkable.  X-
rays showed disc degeneration or herniation at L4-5.

At the March 2005 VA examination, the veteran complained of 
intermittent, non-radiating low back pain that rates as an 
8/10.  The veteran reported that his back was sometimes stiff 
but did not fatigue with a lack of endurance.  The veteran 
reported that all the symptoms in the low back were in the 
form of flare-ups that occurred a few times per year, that 
his symptoms were always associated with a flare-up of right 
knee pain, and that they never occurred independently.  The 
veteran denied any associated features or symptoms such as 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder or bowel complaints, or erectile 
dysfunction.  He also denied use of any adaptive devices.

On examination, the veteran's spine, limbs, posture and gait, 
position of the head, curvatures of the spine, symmetry in 
appearance, and symmetry and rhythm of spine motion were 
within normal limits.  Range of motion exercises demonstrated 
flexion to 100 degrees, extension to 40 degrees, left and 
right lateral bending to 40 degrees, and left and right 
rotational twisting to 40 degrees.  The examiner noted that 
range of motion was not affected by factors other than spinal 
injury or disease such as the veteran's body habitus.  There 
was no objective evidence of painful motion, spasm, weakness, 
or tenderness.  There was no postural abnormality, fixed 
deformity (ankylosis), or abnormality of the musculature of 
the back.

Neurological testing demonstrated that the veteran had 
strength of 5/5 throughout.  Both tone and rapid alternating 
movements were within normal limits.  Pronator drift was 
negative.  There was no atrophy, fasciculation, or tremor.  
Sensory testing revealed a normal light touch, vibration, and 
double simultaneous extinction.  The examiner noted that the 
veteran had had no incapacitating episodes during the 
previous 12 month period with acute signs and symptoms due to 
IDS that required treatment and bed rest prescribed by a 
physician.  X-rays showed moderate degenerative changes at 
the L4-L5 and L5-S1 levels.

At the June 2007 VA examination, the veteran complained of a 
constant aching discomfort in the low back region but denied 
radiation of pain, back weakness, and stiffness.  The veteran 
reported flare-ups with increasing low back pain about every 
five months lasting about 30 minutes.  The veteran denied 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder or bowel complaints, and erectile 
dysfunction.

On examination, there were no spine deformities, asymmetry, 
or abnormal curvatures.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness of the 
thoracolumbar spine.  Range of motion exercises demonstrated 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion and right and left lateral rotation to 
30 degrees.  The examiner noted that following repeated 
movement against a resistance and again several minutes later 
there was no change in range of motion.

Neurological examination revealed the strength of the lower 
extremities was normal, sensation to light touch and pin 
prick and vibration in the lower extremities were intact, and 
deep tendon reflexes were 2+ and equal.  There were no 
pathological reflexes.  Straight leg raise was negative.  
There was no evidence of atrophy or fasciculation.  The 
examiner also noted that the veteran had had no 
incapacitating episodes over the previous year.  X-ray 
revealed degenerative changes at L4-L5.

The Board will first consider entitlement to an increased 
initial rating under the provisions related to IDS.  First, 
the prior version of Diagnostic Code 5293 in effect in March 
2002 when service connection was granted required moderate 
impairment with recurring attacks, as noted above.  However, 
such disability has not been demonstrated.  Although the 
veteran has been noted to have recurrent low back pain, he is 
without radiation of such pain into his lower extremities, 
and has had no sensory, neurological, or motor deficits 
resulting therein.  Thus, a 20 percent rating under the prior 
version of Diagnostic Code 5293 is not warranted.  

Next, the applicable provisions in effect after September 23, 
2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
between September 23, 2002 to September 25, 2003) and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
25, 2003) both pertain to IDS and are essentially identical.  
A 20 percent evaluation is not warranted under these 
provisions because incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months have not been shown.  Indeed, in 
the years preceding the March 2005 and July 2007 VA spine 
examinations, the veteran experienced no incapacitating 
episodes.  The remainder of the record is likewise silent for 
any indication of incapacitating episodes having a total 
duration of between two and four weeks.  

The Board must also determine whether an increased rating is 
warranted under provisions in effect before September 26, 
2003 for spinal disabilities other than intervertebral disc 
syndrome.  However, the Board finds that an evaluation of 20 
percent is not warranted under Diagnostic Code 5292, as the 
veteran's disability picture is no more than mildly limiting 
and because his thoracolumbar range of motion is quite 
extensive; thus, a finding of moderate limitation of motion 
is not warranted.  Additionally, a 20 percent evaluation 
under Diagnostic Code 5295 is not warranted because the 
veteran has displayed no muscle spasm on extreme forward 
bending, and the evidence does not reflect any loss of 
lateral spine motion.

Diagnostic Code 5285 (residuals of vertebral fractures), 
Diagnostic Code 5286 (complete bony fixation of the spine), 
Diagnostic Code 5287 (cervical ankylosis), Diagnostic Code 
5288 (dorsal ankylosis), Diagnostic Code 5289 (lumbar 
ankylosis), Diagnostic Code 5290 (limitation of motion of the 
cervical spine), and Diagnostic Code 5291 (dorsal limitation 
of motion) also do not apply because the veteran does not 
suffer from the disabilities to which they relate or because 
they pertain to parts of the spine not implicated herein.  38 
C.F.R. § 4.71a (effective before September 26, 2003). 

Next, under the revised General Rating Formula for Diseases 
and Injuries of the Spine, a 20 percent evaluation is not 
warranted because the veteran's forward flexion exceeds 60 
degrees, even with repeated use, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, and no muscle spasm, abnormal gait or abnormal 
spinal contour have been shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).  

Finally, since the veteran's lumbosacral degenerative disc 
disease has been no worse than currently rated at any time 
during the pendency of this appeal, the Board finds a staged 
rating is not warranted at the present time.  See Fenderson, 
supra.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca, supra.  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
However, in the present case, no further compensation is 
applicable under the aforementioned provisions because 
functional loss due to pain causing additional disability 
beyond that reflected on range of motion measurements has not 
been shown.  Furthermore, weakened movement, excess 
fatigability, and incoordination have not been demonstrated.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's current lumbosacral 
degenerative disc disease does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess 
of 10 percent.

IV.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's right knee disability or lumbosacral degenerative 
disc disease causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right knee disability or lumbosacral degenerative disc 
disease.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.




ORDER

Entitlement to service connection for dysthymia and 
depression is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for right knee disability, status post anterior 
cruciate ligament reconstruction, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbosacral degenerative disc disease is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


